DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to communications filed August 04, 2021. Claims 1 and 4 have been amended. Claims 1-30 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuciera et al. (Kuciera; US Pub No. 2016/0048226 A1) in view of Fitzgerald et al. (Fitzgerald; US Pub No. 2018/0004384 A1) and Smith (US Pub No. 2008/0057858 A1).
As per claim 1, Kuciera teaches a pillow speaker system, comprising:
a patient interface device (PID) (Fig. 2, Control Device 100) having a processor and an audio output, the PID being capable of generating audio (Fig. 8, Control Device 100, Speaker 150);
… if the nurse call indicator is received (paragraph [0017], lines 16-19).
Kuciera does not expressly teach a hub in communication with the PID, the hub comprising: 
a nurse call audio port to communicate with a nurse call station;
a detection circuit to detect a nurse call signal received on the nurse call audio port and to [[a]] provide a nurse call indicator to the PID if a nurse call signal is present; and 
wherein the processor of the PID is programmed to:
receive the nurse call indicator from the detection circuit of the hub;
provide a nurse call audio signal to the audio output… mute audio signals to the audio output except the nurse call audio signal.
Fitzgerald teaches a hub in communication with the PID (Fig. 1, Room Console 104-n, Network 116, Pillow Speaker 108), the hub comprising: 
a nurse call audio port to communicate with a nurse call station (Fig. 2A, Push to Talk Button 208-3);
a detection circuit to detect a nurse call signal received on the nurse call audio port (paragraph [0038]) and to [[a]] provide a nurse call indicator to the PID if a nurse call signal is present (paragraph [0027], lines 8-14); and 
wherein the processor of the PID is programmed to:
receive the nurse call indicator from the detection circuit of the hub (Fig. 1, Room Console 104-n, Network 116, Pillow Speaker 108; paragraph [0027], lines 8-14);
provide a nurse call audio signal to the audio output… the audio output except the nurse call audio signal (paragraph [0027], lines 8-14).
It would have been obvious to one have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the room console as taught by Fitzgerald, since Fitzgerald teaches that such a device would provide an interface between a plurality of components in a system (Fig. 1) allowing for communication and cooperation between the components in the system.
Smith teaches teach mute audio signals to the audio output except the… call audio signal (paragraph [0049], lines 10-13).
As it is well known in the art for a pillow speaker to provider both nurse call communications and television audio, it would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the muting of entertainment audio as taught by Smith, in order to ensure the call audio is heard by a receiving user.
As per claim 2, Kuciera in view of Fitzgerald and Smith further teaches the pillow speaker system of claim 1, wherein the detection circuit detects a nurse call signal by detecting an audio signal on the nurse call audio port (Kuciera, paragraph [0021], lines 13-16).
As per claim 3, Kuciera in view of Fitzgerald and Smith further teaches the pillow speaker system of claim 1, wherein the detection circuit detects a nurse call signal by detecting a nurse call indicator signal (Kuciera, paragraph [0017], lines 16-19).
As per claim 6, Kuciera in view of Fitzgerald and Smith further teaches the pillow speaker system of claim 1, wherein the PID has a microphone (Kuciera, paragraph [0021], lines 13-16) and the processor is further programmed to provide a microphone signal from the microphone to the nurse call audio port if a nurse call indicator is received (Kuciera, paragraph [0017], lines 16-19; paragraph [0021], lines 13-16).

Claims 4, 5, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuciera in view of Fitzgerald and Smith as applied above, and further in view of Kessler et al. (Kessler; US Pub No. 2017/0222829 A1).
As per claim 4, Kuciera in view of Fitzgerald and Smith teaches the pillow speaker system of claim 1, wherein the (Kuciera, paragraph [0017], lines 16-19).
 Kuciera in view of Fitzgerald and Smith does not expressly teach wherein the nurse call audio port is in analog communication with the hub, and the hub digitizes the nurse call audio signal to send a digital nurse call audio signal to the PID.
Kessler teaches wherein the…call audio port is in analog communication with the hub (paragraph [0194], lines 3-7), and the hub digitizes the… call audio signal to send a digital… call audio signal to the PID (paragraph [0194], lines 3-7; paragraph [0211]: patient monitoring applications).
As the prior art of Kessler teaches patient monitoring applications (paragraph [0211]), it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Kessler with the nurses’ station communication of Kuciera as outlined above.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the digital to analog convertor as taught by Kessler, since Kessler states in paragraph [0194] that such a modification would result in the use of lower noise digital interconnection rather than the use of a noisier analog connection.
As per claim 5, Kuciera in view of Fitzgerald and Smith, and further in view of Kessler, further teaches the pillow speaker system of claim 4, wherein the nurse call indicator is a digital signal (Kuciera, paragraph [0017], lines 16-19; Kessler, paragraph [0194], lines 3-7).
As per claim 11, Kuciera in view of Fitzgerald and Smith, and further in view of Kessler, further teaches the pillow speaker system of claim 4, further comprising an entertainment audio port (Kuciera, paragraph [0003]: infotainment control) in analog communication (Kessler, paragraph [0194], lines 3-7) with the hub (Kuciera, paragraph [0017], lines 16-19), and the hub (Kuciera, paragraph [0017], lines 16-19) digitizes an entertainment audio signal of the entertainment audio line to send a digital entertainment audio signal to the PID (Kessler, paragraph [0194], lines 3-7; Kuciera, paragraph [0003]: infotainment control).
As per claim 12, Kuciera in view of Fitzgerald and Smith, and further in view of Kessler, further teaches the pillow speaker system of claim 4, further comprising an isolation network in communication with the nurse audio port (Fitzgerald, Fig. 1, Room Console 104-n, Network 116, Pillow Speaker 108).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuciera in view of Kessler.
As per claim 18, Kuciera teaches a method of providing a nurse call audio signal to a pillow speaker, comprising: 
providing a hub in electronic communication with a nurse call system (paragraph [0017], lines 16-19: nurses’ station connected via cable 122), and wherein the hub is further in electronic communication with a pillow speaker (paragraph [0002], lines 6-7; paragraph [0017], lines 16-19: control device, i.e. pillow speaker, in communication with nurses’ station via cable 122);
detecting, at the hub, a nurse call signal from the nurse call system, and asserting a nurse call indicator for the pillow speaker if a nurse call signal is detected (paragraph [0017], lines 16-19).
	Kuciera does not expressly teach digitizing a nurse call audio signal at a nurse call audio port of the hub and transmitting the digitized nurse call audio signal to the pillow speaker; 
receiving a digital nurse call microphone signal from the pillow speaker; and 
transmitting the digital nurse call microphone signal to the nurse call system as an analog microphone signal on the nurse call audio port.
digitizing a… call audio signal at a… call audio port… and transmitting the digitized… call audio signal (paragraph [0194], lines 3-7)…
receiving a digital… call microphone signal (paragraph [0194], lines 3-7)… and 
transmitting the digital… call microphone signal… as an analog microphone signal on the… call audio port (paragraph [0194], lines 8-10).
As the prior art of Kessler teaches patient monitoring applications (paragraph [0211]), it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Kessler with the nurses’ station communication of Kuciera as outlined above.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to implement the digital to analog convertor as taught by Kessler, since Kessler states in paragraph [0194] that such a modification would result in the use of lower noise digital interconnection rather than the use of a noisier analog connection. 
As per claim 19, Kuciera in view of Kessler further teaches the method of claim 18, further comprising conditioning the analog microphone signal for use with a nurse call system (Kessler, paragraph [0194]: conditioning analog signal; Kuciera, paragraph [0017]: nurse call system).

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuciera in view of Smith, Hausman and Kessler.
As per claim 20, (see rejections of claims 1 and 18 above) a method of prioritizing audio signals in a pillow speaker, comprising: 
providing an audio signal to an audio output of the pillow speaker;
receiving a nurse call indicator from a digital port of the pillow speaker;
muting the audio signal;
receiving a digital nurse call audio signal from the digital port; 
converting the digital nurse call audio signal to an analog nurse call audio signal and 
providing the analog nurse call audio signal to an audio output.
	As per claim 21, Kuciera in view of Smith, Hausman and Kessler further teaches the method of claim 20, further comprising:
receiving a microphone signal from a microphone of the digital pillow speaker (Kuciera, paragraph [0021], lines 13-16); and 
digitizing the microphone signal to provide a digital microphone signal to the digital port (Kessler, paragraph [0194], lines 3-7).

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuciera in view of Fitzgerald and Smith as applied to claim 6 above, and further in view of Young, III (Young; US Patent No. 5,694,467).
As per claim 7, Kuciera in view of Fitzgerald and Smith teaches the pillow speaker system of claim 6.
 further comprising a conditioner for conditioning the microphone signal.
Young teaches further comprising a conditioner for conditioning the microphone signal (col. 4, lines 11-12).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the attenuator as taught by Young, since Young states in column 4, lines 14-15 that such a modification would allow a signal to be mixed to a desired level.
As per claim 8, Kuciera in view of Fitzgerald and Smith, and further in view of Young, further teaches the pillow speaker system of claim 7, wherein the conditioner is an attenuator (Young, col. 4, lines 11-12).
As per claim 9, Kuciera in view of Fitzgerald and Smith, and further in view of Young, further teaches the pillow speaker system of claim 7, wherein the conditioner is a software module programmed in the processor (Kessler, paragraph [0128]).
As per claim 10, Kuciera in view of Fitzgerald and Smith, and further in view of Young, further teaches the pillow speaker system of claim 7, wherein the conditioner is a discrete electrical circuit (Kuciera, Fig. 7, Printed Circuit Board 172).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuciera in view of Fitzgerald, Smith, and Kessler as applied to claim 12 above, and further in view of Chakravorti et al. (Chakravorti; US Pub No. 2011/0037613 A1).
As per claim 13, Kuciera in view of Fitzgerald, Smith, and Kessler teaches the pillow speaker system of claim 12.
Kuciera in view of Fitzgerald, Smith, and Kessler does not expressly teach further comprising an impedance-matching network.
Chakravorti teaches further comprising an impedance-matching network (paragraph [0024], lines 10-11).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the impedance matching network as taught by Chakravorti, in order to maximize the power transfer in a system.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuciera in view of Fitzgerald and Smith as applied to claim 1 above, and further in view of Kuciera et al. (Kuciera; US Pub No. 2013/0229583 A1).
As per claim 14, Kuciera in view of Fitzgerald and Smith teaches the pillow speaker system of claim 1, wherein the processor is further programmed to unmute other signals when the nurse call indicator (Smith, paragraph [0049], lines 10-13).
Kuciera in view of Fitzgerald and Smith does not expressly teach wherein a signal is de-asserted.
Kuciera US Pub No. 2013/0229583 A1 teaches wherein a signal is de-asserted (paragraph [0028], lines 3-5).
US Pub No. 2013/0229583 A1, since Kuciera US Pub No. 2013/0229583 A1 states in paragraph [0028] that such a modification would result in initializing a device after the completion of an operation.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuciera in view of Fitzgerald and Smith as applied to claim 1 above, and further in view of Kuciera et al. (Kuciera; US Pub No. 2013/0229583 A1).
As per claim 15, Kuciera in view of Smith teaches the pillow speaker system of claim 1.
Kuciera in view of Smith does not expressly teach wherein the detection circuit de-assert the nurse call indicator if a nurse call signal is not detected for a predetermined period of time.
Fitzgerald teaches wherein… the nurse call indicator if a nurse call signal is not detected for a predetermined period of time (paragraph [0046], lines 12-14).
It would have been obvious to one having ordinary skill in the art to monitor a time period as taught by Fitzgerald, since Fitzgerald states in paragraph [0046] that such a modification would result in determining whether or not to provide additional indicators to a nursing staff.
Kuciera US Pub No. 2013/0229583 A1 teaches wherein the detection circuit de-assert the… indicator (paragraph [0028], lines 3-5).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement de-asserting a signal as taught by Kuciera US Pub No. , since Kuciera US Pub No. 2013/0229583 A1 states in paragraph [0028] that such a modification would result in initializing a device after the completion of an operation.

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuciera in view of Fitzgerald and Smith as applied to claim 1 above, and further in view of Namery (US Patent No. 3,974,681).
As per claim 16, Kuciera in view of Fitzgerald and Smith teaches the pillow speaker system of claim 1.
Kuciera in view of Fitzgerald and Smith does not expressly teach wherein the detection circuit comprises an envelope detector.
Namery teaches wherein the detection circuit comprises an envelope detector (col. 5, lines 42-47).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the envelope detector as taught by Namery, since Namery states in column 5, lines 42-47 that such a modification would result in conditioning a signal in order to make a determination as to whether or not a sensed condition has been met.
As per claim 17, Kuciera in view of Fitzgerald and Smith, and further in view of Namery, further teaches the pillow speaker system of claim 16, wherein the detection circuit further comprises a comparator (Namery, col. 5, lines 42-47).

Claims 22, 23 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Fitzgerald and Hausman.
As per claim 22, Smith teaches a method for identifying a nurse call audio signal on an audio line, comprising: 
detecting a first audio source transition on the audio line (paragraph [0049], lines 10-13); and
identifying an audio signal subsequent to the first audio source transition (paragraph [0049], lines 10-13).
	Smith does not expressly teach a nurse call audio signal.
	Fitzgerald teaches a nurse call audio signal (paragraph [0031], lines 20-24).
The prior art of Hausman teaches that the use of a pillow speaker for receiving a television audio signal and outputting the television audio signal at the pillow speaker is well known in the art (paragraph [0008]). Also, Hausman teaches the use of a pillow speaker for outputting both nurse call communications and television audio as being well known in the art. Therefore, it would have been obvious to one having ordinary skill in the art for a pillow speaker device to switch between audio signals based on a received, detected audio signal.
	As the prior art of Smith teaches an intercom system and the prior art of Fitzgerald teaches two-way communication, it would have been obvious to one having ordinary skill in the art at the time of the invention to implement the nurse call audio signal as taught by Fitzgerald, in order to allow for bi-directional communication between a patient and a nurse.
As per claim 23, Smith in view of Fitzgerald and Hausman further teaches the method of claim 22, further comprising: 
detecting a second audio source transition (Smith, paragraph [0049], lines 10-13); and
identifying an audio signal subsequent to the second audio source transition as an entertainment audio signal (Smith, paragraph [0049], lines 10-13: resuming entertainment audio after user is finished speaking).
As per claim 30, Smith in view of Fitzgerald and Hausman further teaches the method of claim 22, wherein the audio source transition is detected by detecting a change in voltage level on the audio line (Smith, paragraph [0066], lines 8-9).

Claims 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Fitzgerald and Hausman as applied to claim 22 above, and further in view of Bertram (US Pub No. 2005/0185799 A1).
As per claim 24, Smith in view of Fitzgerald and Hausman teaches the method of claim 22… using a pillow speaker microphone (Fitzgerald, paragraph [0020], lines 12-16; paragraph [0027]).
Smith in view of Fitzgerald and Hausman does not expressly teach wherein the first audio source transition is detected by detecting… an audible tone.
Bertram teaches wherein the first audio source transition is detected by detecting… an audible tone (paragraph [0006]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement detecting an audible tone from a medical device as taught by Bertram, since Bertram states in paragraph [0037] that such a modification would result in determining the type of alarm condition based upon the tone frequency.
As per claim 25, Smith in view of Fitzgerald and Hausman teaches the method of claim 22.
Smith in view of Fitzgerald and Hausman does not expressly teach wherein the first audio source transition is detected by detecting, using a tone detection circuit, an electrical signal corresponding to a pre-determined tone.
Bertram teaches wherein the first audio source transition is detected by detecting, using a tone detection circuit, an electrical signal corresponding to a pre-determined tone (paragraphs [0006] & [0037]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement detecting an audible tone from a medical device as taught by Bertram, since Bertram states in paragraph [0037] that such a modification would result in determining the type of alarm condition based upon the tone frequency.

Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Fitzgerald and Hausman as applied to claim 22 above, and further in view of Beggs (US Pub No. 2003/0216670 A1).
As per claim 26, Smith in view of Fitzgerald and Hausman teaches the method of claim 22.
Smith in view of Fitzgerald and Hausman does not expressly teach wherein the first audio source transition is detected by detecting a discontinuity on the audio line.
wherein the first audio source transition is detected by detecting a discontinuity on the audio line (paragraph [0043], lines 25-28; paragraph [0067], lines 1-7).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the switch bounce detection as taught by Beggs, since Beggs states in paragraph [0067] that such a modification would result in detecting the opening and closing of a circuit as a result of the switch bounce.
As per claim 27, Smith in view of Fitzgerald and Hausman, and further in view of Beggs, further teaches the method of claim 26, wherein the electrical signal discontinuity is a switch bounce, electrical spike, or voltage transition (Beggs, paragraph [0067], lines 1-7).

Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Fitzgerald and Hausman as applied to claim 22 above, and further in view of Clough (US Pub No. 2017/0061784 A1).
As per claim 28, Smith in view of Fitzgerald and Hausman teaches the method of claim 22.
Smith in view of Fitzgerald and Hausman does not expressly teach wherein the audio source transition is detected by detecting a change in bandwidth on the audio line.
Clough teaches wherein the audio source transition is detected by detecting a change in bandwidth on the audio line (paragraph [0355], lines 16-18).

As per claim 29, Smith in view of Fitzgerald and Hausman teaches the method of claim 22.
Smith in view of Fitzgerald and Hausman does not expressly teach wherein the audio source transition is detected by detecting a change in an out-of-frequency band reflection on the audio line.
Clough teaches wherein the audio source transition is detected by detecting a change in an out-of-frequency band reflection on the audio line (pg. 30, second column, lines 54-57).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to implement the out-of-band communication as taught by Clough, since Clough states in paragraph [0355] that such a modification would result in the use of an external device for communicating within the system.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed August 04, 2021 with respect to claims 18-30 have been fully considered but they are not persuasive. With respect to Applicant’s argument that the cited portion of Kuciera points to the same element to teach both the hub and the pillow speaker as detecting, at the hub, a nurse call signal from the nurse call system, and asserting a nurse call indicator for the pillow speaker if a nurse call signal is detected” as outlined in the rejection of claim 18 above, i.e. detecting at the hub, a nurse call signal from the nurse call system (Kuciera, paragraph [0017]: receiving a nurse call button signal at the nurses’ station through the nurse call indicator), and asserting a nurse call indicator for the pillow speaker if a nurse call signal is detected (Kuciera, paragraph [0017]: when a nurse call button signal is received from the pillow speaker an indicator is output). Therefore, due to the broadness of the claim limitations, the prior art of Kuciera teaches the claim limitations as outlined above. The above arguments are equally applied to claims 20 and 21.
With respect to Applicant’s argument that the prior art of Smith does not teach the claim limitations detecting a first audio source transition on the audio line and identifying an audio signal subsequent to the first audio source transition (Remarks, pg. 8), Examiner respectfully disagrees. The prior art of Smith teaches outputting music/entertainment audio, wherein the claimed detection of a first audio source transition on the audio line is taught by Smith through the cited the device detecting a change in the music/entertainment audio output caused receiving a speech input. The speech input is received from a microphone (Smith, paragraph [0050]), where the speech input is then identified. Therefore, the prior art of Smith teaches the claim limitations of claims 22, 23 and 30 as outlined in the rejection above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOMI J SMALL whose telephone number is (571)270-5184. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAOMI J SMALL/Primary Examiner, Art Unit 2684